TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00678-CV



Anthony R. Bertucci and Mildred L. Bertucci, Appellants

 
v.


Steven J. Portnoy d/b/a Carson Commercial Real
Estate Brokerage, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN104244, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


		The parties mediated their dispute and settled the issues between them.  Based on
their mediated settlement, appellants Anthony R. Bertucci and Mildred L. Bertucci ask this Court
to dismiss this appeal, and apportion costs according to the party incurring them.
		On appellants' motion, this appeal is dismissed and costs are taxed to the party
incurring same.  Tex. R. App. P. 42.1(a)(1).

  
						Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellants' Motion
Filed:   December 2, 2004